Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 9-16 are pending. Claims 1-7 and 14-16 are withdrawn. Claims 9-13 are examined below.

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 10/28/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kilgore (US 2013/0048056).
Regarding claim 1, Kilgore discloses a support connector (13), the support connector comprising: 
an essentially U-shaped profile having a horizontal lower wall and two parallel vertical side walls, 
wherein an upper end of the parallel side walls is bent inwards to provide vertical rails (shown in fig. 2, see paragraphs [0014]-[0015]).
The limitation in the preamble that the support connector is configured for attachment to a support is intended use and not examined. See MPEP § 2111.02 II.
The limitation that the vertical rails are for slidably receiving a solar panel connector is intended use and is given weight to the extent that the prior art is able to perform the intended use. It is the examiner’s position the prior art is able to perform the intended use. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore as applied to claim 9 above, and further in view of Coupling Technik (DE 8715256U1) (hereafter Technik).
Regarding claim 10, Kilgore discloses a supporting connector according to claim 9, but does not disclose wherein the vertical rail comprises a downward projection for blocking the sliding movement of the panel connector.
Technik is analogous art to Kilgore as Technik discloses a U-shaped rail (10) for attachment to a slidable clamp (see paragraph [0004]). Technik discloses a U-shaped rail wherein an upper end of the parallel side walls is bent inwards to provide vertical rails (13/14) (shown in fig. 1). Technik discloses the vertical rail (13/14) comprises a downward projection ld (16) (see paragraphs [0044]-[0046]).
The limitation that the downward protrusions are for blocking the sliding movement of a panel connector is intended use and is given weight to the extent that the prior art is able to perform the intended use. It is the examiner’s position that the downward protrusions are able to perform the intended use.
Technik discloses the downward protrusion are to fix a connector in place (see paragraph [0046]). 
Therefore it would be obvious to a person having ordinary skill in the art to modify the vertical rail of Kilgore by adding downward protrusions as disclosed by Technik because the downward protrusions would allow to fix a slidable connector in place.

Regarding claim 11, modified Kilgore discloses a support connector according to claim 10, but does not disclose wherein the downward projection is located in a longitudinally central portion of the vertical rail.
The court has held it would be obvious to a person having ordinary skill in the art to modify a device (vertical rail of U-shaped channel) by rearrangement of parts (i.e. move downward projections to central portion of rail) wherein the rearrangement does not modify the operation of the device (i.e. locking a clamp in place) (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) or alternatively as the centrally location of the downward protrusions is an obvious design choice (i.e. location to secure a clamp) (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). See MPEP § 2144.04 VI, C.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the accumulative limitation of claim 12, and intervening claims 9-11, alternatively claim 13. Specifically wherein the vertical rail comprises the recited structure (claim 12), or alternatively the horizontal wall connecting the vertical rail and side wall comprises the recited structure.

12. (previously presented)The support connector according to claim 11, wherein the vertical rail further comprises a downward protruding, upwardly elastic portion located at a longitudinally end portion of the support connector, wherein a lower edge of the downward protruding, upwardly elastic portion forms a downward slope with respect to the horizontal lower edge of the vertical rail such that the downward protruding, upwardly elastic portion is first displaced upwards by a lower horizontal wall of the lower channel portion of the panel connector and then enters a first hole of said solar panel connector when said solar panel connector reaches an inner position.

13. (previously presented)The support connector according claim 9, wherein an essentially horizontal wall connecting the vertical rail to the side walls of the support connector further comprises an upward protruding, downwardly elastic portion located at a longitudinally end portion of the support connector, wherein an upper edge of the upward protruding, downwardly elastic portion forms an upward slope with respect to the horizontal wall such that the upward protruding, downwardly elastic portion is first displaced downwards by a horizontal wall located above the lower channel portion of the panel connector and then enters into a second hole of said solar panel connector when said solar panel connector reaches an inner position.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shingleton (US 2003/0070368).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721